Hillman, J.
The plaintiff, Amy O’Connor, filed a motion for injunctive relief to compel a co-plaintiff, her mother, Kathleen O’Connor, to produce the files and/or case information received from their former counsel, Thomas Mango. Mr. Mango filed a motion to withdraw as co-counsel for the O’Connors, which was allowed on December 3, 1999 (Toomey, J.) when conflicts of interest developed among the individual members of the O’Connor family. The file and/or information maintained by Mr. Mango was returned to Kathleen O’Connor, who now refuses to allow Amy access to the files. Kathleen asserts that Amy is psy-chiatrically unstable and unable to properly maintain the files on her own. Amy,3 appearing pro se, filed for a temporary injunction or preliminary injunction to obtain the original documents and proceed with her case. The matter was heard by this court on February 17, 2000 with both Kathleen O’Connor and Amy O’Connor present.
Amy is entitled to all of the original documents contained in the files from Mr. Mango and copies shall be made for Kathleen. The court, in lieu of granting injunctive relief, orders that all files and documents received by Kathleen O’Connor regarding the pending cases be turned over to Amy O’Connor. Amy will make copies of all documents and the copies will be given to Kathleen; each will then proceed with their cases. Any related issues regarding costs, etc. will be determined at a later date in the proceeding.

Amy is now 19 years old.